IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-11191
                         Conference Calendar



WILLIAM T. HENDERSON, JR.,

                                           Plaintiff-Appellant,


versus

GARY L. JOHNSON, DIRECTOR, TDCJ;
BOARD OF PARDONS & PAROLES; Individually
and in Their Official Capacity,

                                           Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:96-CV-2209-X
                       - - - - - - - - - -
                          April 15, 1997

Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     William T. Henderson, Jr., Texas inmate # 280766, appeals

the dismissal of his civil rights action pursuant to 28 U.S.C.

§ 1915(e)(2).   The motion for leave to appeal in forma pauperis

(IFP) is GRANTED.   The PLRA requires a prisoner appealing IFP in

a civil action to pay the full amount of the filing fee, $105.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-11191
                                - 2 -

As Henderson lacks sufficient funds to pay the full filing fee,

he is assessed a partial filing fee of $12.18.     See

§ 1915(b)(1)(A).   The agency having custody of Henderson is

directed to forward payment of the partial filing fee from his

prisoner account to the clerk of the district court.

Additionally, Henderson is required to make monthly payments of

twenty percent of the preceding month’s income credited to his

account until the full filing fee is paid.    See § 1915(b)(2).

The agency having custody of Henderson is directed to forward the

appropriate payments from his account to the clerk of the

district court each time the amount in his account exceeds $10

until the full filing fee of $105 is paid.

     The district court did not abuse its discretion when it

dismissed Henderson’s complaint as frivolous and malicious.       See

28 U.S.C. § 1915(e)(2)(B)(i); Bailey v. Johnson, 846 F.2d 1019,

1021 (5th Cir. 1988).   The appeal is without arguable merit and

thus frivolous.    Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   5th

Cir. R. 42.2.   Henderson is hereby WARNED that any future

frivolous or malicious filings will invite the imposition of

sanctions.   To avoid sanctions, he should review any pending

appeals to ensure that they do not raise arguments that are

frivolous or malicious.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.